DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 9/2/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 now requires the following:

    PNG
    media_image1.png
    160
    622
    media_image1.png
    Greyscale

At the instant, the limitations indefinite.

There is no basis in the application of having the latch lever capable of engaging any desired component of the presentment mechanism.

    PNG
    media_image2.png
    761
    855
    media_image2.png
    Greyscale

As seen above, the latch lever 35 will only engage the presentment lever 38, so that the presentment lever 38 will move the presentment members 32e to then engage and move the ratchet. 


As to claim 7, the claim now requires the following:

    PNG
    media_image3.png
    140
    591
    media_image3.png
    Greyscale

At the instant, the limitation is indefinite.

    PNG
    media_image4.png
    702
    768
    media_image4.png
    Greyscale

As seen above, the presentment lever 38 is adjacent an end of one of the presentment members and then an end of another one of the presentment members is adjacent to the ratchet. 
Therefore, in order to continue with the examination, the limitation will be examined as mentioned before, that the presentment lever is adjacent an end of one of the presentment members and then an end of another one of the presentment members is adjacent to the ratchet. Correction is required (claims 8-10 requires language correction). 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
With respect to the previous drawing objection and 112 2nd paragraph rejection, the current amendment overcomes the issues.
However, a new 112 2nd paragraph rejection to claims 1 and 7-10 has been made on the record.
As to the prior art rejection, as examined above (see interpretation in section 112), the prior art fails to disclose the invention as claimed.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access 


/Carlos Lugo/
Primary Examiner
Art Unit 3675



September 16, 2021